NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                    KIMBERLEE D., KEVIN M., Appellants,

                                         v.

         DEPARTMENT OF CHILD SAFETY, R.D., K.D., Appellees.

                              No. 1 CA-JV 16-0012
                                FILED 9-29-2016


            Appeal from the Superior Court in Maricopa County
                              No. JD20875
                 The Honorable John R. Ditsworth, Judge

                                   AFFIRMED


                                    COUNSEL

Arizona Attorney General’s Office, Phoenix
By Amber E. Pershon
Counsel for Appellee Department of Child Safety


Vierling Law Offices, Phoenix
By Thomas A. Vierling
Counsel for Appellant Kimberlee D.

David W. Bell, Higley
Counsel for Appellant Kevin M.
                  KIMBERLEE D., KEVIN M., v. DCS, et al.
                         Decision of the Court



                       MEMORANDUM DECISION

Presiding Judge Andrew W. Gould delivered the decision of the Court, in
which Judge Peter B. Swann and Judge Patricia A. Orozco joined.


G O U L D, Judge:

¶1           Kimberlee D. (“Mother”) and Kevin M. (“Father”) appeal
from the juvenile court’s order terminating their parental rights. For the
following reasons, we affirm.

                  FACTS AND PROCEDURAL HISTORY

¶2            Mother and Father are the parents of R.D., born in 2010, and
K.D., born in 2012. In September 2011, police contacted the Department of
Child Safety (“DCS”) after investigating a domestic violence incident
between Mother and Father; police reported that during the investigation,
they observed unsanitary conditions in the home.

¶3           A DCS case manager met with Mother to discuss the report.
During the meeting, Mother disclosed a long history of domestic violence
between her and Father, including incidents where Father beat her to the
point of unconsciousness in front of R.D., choked her, and threatened to kill
her and R.D.

¶4           R.D. was removed from the home, and DCS filed a
dependency petition. The petition alleged R.D. was dependent on several
grounds, including abuse and domestic violence. R.D. was placed in the
temporary care of his maternal grandparents (“Grandparents”). When K.D.
was born a few months later, DCS filed a petition alleging he was
dependent on the same grounds as R.D., and he was also placed with his
Grandparents. The juvenile court subsequently found both children
dependent, and ordered a case plan of reunification concurrent with
severance and adoption.

¶5             Initially, parents did not actively participate in the services; as
a result, in February 2013, DCS moved to terminate their rights. However,
after DCS filed its motion, parents began engaging in services. Thus, in
November 2013, following a three-day severance hearing, the juvenile court
denied DCS’s motion, finding that severance was not currently in the best
interests of the children, and that parents could benefit from additional


                                        2
                 KIMBERLEE D., KEVIN M., v. DCS, et al.
                        Decision of the Court

services. However, in denying the motion the juvenile court noted that
Father “needs to continue to address his frustration[,] tolerance[,] and anger
issues,” and that he was currently “unable to independently parent the
children.” The court also cautioned Mother that she needed to strengthen
her “empowerment . . . as an individual,” and that her rights may be in
jeopardy if she remained in her relationship with Father and he failed to
address his anger issues.

¶6            In June of 2014, the parents were granted physical custody of
the children. However, the children were temporarily returned to
Grandparents’ custody when the parents were evicted from their
apartment, and DCS discovered the living conditions in their apartment
unsuitable for the children. In August 2014, parents corrected their housing
situation, and the children were returned to their physical custody.

¶7            Approximately two weeks after the children were placed in
parents’ custody, R.D. disclosed to his therapist that domestic violence was
occurring in the home. R.D. later told DCS caseworkers that Father hit him,
and that he also hit Mother. The caseworkers also spoke with K.D., who
told them that Father hit Mother, R.D., and the dog.

¶8            As a result, in March 2015, DCS once again moved for
termination. Following a hearing, the juvenile court terminated Mother
and Father’s rights on the grounds of nine months’ and fifteen months’
time-in-care. See Ariz. Rev. Stat. (“A.R.S.”), sections 8-533(B)(8)(a) and (c)
(termination based on nine months’ and fifteen months’ time-in-care). The
court also determined that termination was in the best interests of the
children. Mother and Father appealed.

                               DISCUSSION

¶9             Mother and Father challenge the sufficiency of the evidence
regarding the grounds for termination, as well as the juvenile court’s best
interests finding.

¶10           To terminate the parent-child relationship, the juvenile
court’s findings must be based on clear and convincing evidence. A.R.S. §
8–537(B) (2014); Jesus M. v. Ariz. Dep’t of Econ. Sec., 203 Ariz. 278, 280, ¶ 4
(App. 2002). “[W]e will accept the juvenile court’s findings of fact unless
no reasonable evidence supports those findings, and we will affirm a
severance order unless it is clearly erroneous.” Id. As the trier of fact in a
termination proceeding, the juvenile court “is in the best position to weigh
the evidence, observe the parties, judge the credibility of witnesses, and
make appropriate findings.” Id. Finally, if the evidence supports


                                      3
                  KIMBERLEE D., KEVIN M., v. DCS, et al.
                         Decision of the Court

termination on any one ground, we need not consider challenges as to other
grounds. Michael J. v. Ariz. Dep’t of Econ. Sec., 196 Ariz. 246, 251, ¶ 27 (2000).

I.     Grounds for Termination

¶11           The juvenile court terminated Mother and Father’s rights
based on fifteen months’ time-in-care.1 Termination on this basis required
DCS to prove, by clear and convincing evidence, that: (1) the children have
been in an out-of-home placement for fifteen months or longer, (2) DCS has
made diligent efforts to provide appropriate reunification services, (3) both
parents are unable to remedy the circumstances that led to the out-of-home
placement, and (4) there is a substantial likelihood that the parents will not
be capable of exercising proper and effective parental care and control of
the children in the near future. A.R.S. § 8-533(B)(8)(c).

¶12           Mother and Father do not challenge the juvenile court’s
findings regarding the length of time-in-care or that DCS provided
appropriate services. Rather, Mother and Father argue that DCS failed to
prove they were unable to remedy the circumstances that led to the
children’s out-of-home placement, and that they were incapable of properly
parenting the children.

¶13           The juvenile court’s findings are supported by the record.
Father’s problems with anger and violence against Mother and R.D. led to
removal of the children from the home, and was the primary issue that both
parents needed to address to regain custody of their children. Mother told
DCS, the police, and her own mother that she was experiencing domestic
violence at the hands of Father. Nonetheless, despite participating in
services for approximately two to three years and being warned by the
juvenile court at the first severance hearing, Father continued to physically
abuse and threaten Mother and the children. Although both Mother and
Father2 have repeatedly minimized and denied these incidents of domestic


1      Because we conclude that the evidence supports termination under
A.R.S. § 8-533(B)(8)(c), we need not consider Mother and Father’s
challenges to the juvenile court’s termination finding based on A.R.S. § 8-
533(B)(8)(a). See Michael J., 196 Ariz. at 251, ¶ 27.

2      Father does admit, however, to having a problem with domestic
violence before he met Mother. Father pled guilty to a domestic violence
charge after giving his girlfriend a fat lip in 2004 or 2005. In 2009, he pled
guilty to a domestic violence offense after shoving a friend’s girlfriend over



                                        4
                 KIMBERLEE D., KEVIN M., v. DCS, et al.
                        Decision of the Court

violence, we defer, as we must, to the juvenile court’s determination that
the parents were not credible. See Jesus M., 203 Ariz. at 280, ¶ 4 (appellate
court defers to juvenile court’s credibility assessments).

¶14             The juvenile court’s findings are also supported by Dr. Thal’s
testimony. Dr. Thal performed three psychological evaluations of both
parents, in 2012, 2013, and 2015. In 2012, Dr. Thal diagnosed Father with
antisocial personality disorder, and concluded that a child in his care could
be at risk for neglect, abuse, and exposure to domestic violence. At the 2015
evaluation, Dr. Thal found Father’s insight and judgment exactly the same
as in 2012; Father continued to deny any domestic violence problem. Dr.
Thal concluded that Father was unlikely to be able to parent in the
foreseeable future because, after two to three years of services, he had failed
to make any progress in addressing his anger and violence issues.

¶15           Similarly, Dr. Thal testified that Mother had not made any
significant progress since her 2012 evaluation. In 2015, Dr. Thal diagnosed
Mother with dependent personality disorder, finding that her desire to
maintain her relationship with Father would interfere with her ability to
protect herself and her children. Dr. Thal also testified that Mother’s 2012
and 2015 evaluations were essentially the same; in spite of the facts showing
neglect and abuse, Mother did not recognize these issues as valid concerns.
Thus, he concluded that Mother was not likely to make any changes in the
near future allowing her to provide a safe home environment for the
children.

¶16           Accordingly, we conclude the record supports termination of
the parents’ rights under A.R.S. § 8-533(B)(8)(c).

II.   Best Interests

¶17           Mother and Father also contend that the juvenile court erred
in finding that a termination of parental rights was in the best interests of
the children.

¶18          “To prove that the termination of parental rights would be in
a child’s best interests, [DCS] must present credible evidence
demonstrating ‘how the child would benefit from a severance or be harmed
by the continuation of the relationship.’” Lawrence R. v. Ariz. Dep’t of Econ.

a bed during a dispute. Father also admits to being the caregiver of an 18-
month-old who was discovered to have injuries in 2009. As part of the
investigation, he admitted to the police that he caused the bruises on the
child’s head, cheeks, and right thigh, and that he bit her cheek.


                                      5
                 KIMBERLEE D., KEVIN M., v. DCS, et al.
                        Decision of the Court

Sec., 217 Ariz. 585, 587, ¶ 8 (App. 2008) (quoting Mary Lou C. v. Ariz. Dep’t
of Econ. Sec., 207 Ariz. 43, 50, ¶ 19 (App. 2004)). Evidence showing a child
is adoptable is sufficient to satisfy a finding that the child would benefit
from the termination of parental rights. Maricopa Cty. Juv. Action No. JS–
501904, 180 Ariz. 348, 352 (App. 1994). In addition, the juvenile court may
also consider whether the child’s existing placement is meeting the child’s
needs. Audra T. v. Ariz. Dep’t of Econ. Sec., 194 Ariz. 376, 377, ¶ 5 (App.
1998).

¶19          The record supports the juvenile court’s best interests finding.
Apart from a few weeks in the summer of 2014, R.D. has lived with
Grandparents since he was 18 months old, and K.D. has lived with them
since birth. Grandparents are willing to adopt the children, and are
providing for their needs, both physically and emotionally. Although the
children have behavioral and developmental needs, Grandparents are able
to make sure the children receive the structure and therapy they need.

                              CONCLUSION

¶20          For the reasons above, we affirm the juvenile court’s order
terminating Mother and Father’s parental rights.




                           AMY M. WOOD • Clerk of the Court
                           FILED: AA




                                        6